Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "inner ply" and “outer ply” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 23 depend on claim 20 instead of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) and evidence provided by Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi).
Regarding claim 38 and 39, Hiemenz teaches a textile-based sheet material comprising a textile sheet impregnated with an impregnating agent containing a binding agent comprising at least 30 wt.% of an acrylate/VeoVa (vinyl ester of a tertiary carboxylic acid) copolymer (with respect to the total quantity of binding agent) (Abstract).  The proportion of the copolymer in the binder is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70- 100 wt.%, based on the total amount of the binder (paragraph 0007).  VeoVa stands for vinyl esters of tertiary carboxylic acids (e.g. so called versatic acids), and copolymers of VeoVa monomers and acrylates are commercially available (paragraph 0008).  In Example 3, Hiemenz teaches an example with a fabric weight of 225 g/m2 and a coating weight of 300 g/m2 (paragraphs 0026-0027); thus, the binder composition is 25 wt.% (300-225)/300 of the total weight of the impregnated mat.
As evidenced by Etmimi, VeoVa monomers are vinyl esters of alpha branched aliphatic monocarboxylic acids (page 19, last paragraph and Figure 2.4).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of copolymer in the binder from the overlapping portion of the range taught by Hiemenz because overlapping ranges have been held to be prima facie obviousness.
Hiemenz does not disclose the use of her coated textile in a gypsum board.
However, the recitation in the claims that the fibrous mat is “for a gypsum board” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hiemenz discloses fibrous mat comprising a non-woven fabric and a binder composition impregnated therein as presently claimed, it is clear that the impregnated fibrous mat of Hiemenz would be capable of performing the intended use, i.e. for a gypsum board, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In light of the overlap between the claimed fibrous mat comprising a non-woven fabric and a binder composition impregnated therein and that disclosed by Hiemenz, it would have been obvious to one of ordinary skill in the art to use a fibrous mat comprising a non-woven fabric and a binder composition impregnated therein that is both disclosed by Heimenz and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Hiemenz does not disclose the Cobb 2 hour value of her textile sheet material.
It is the examiner’s position that given that Hiemenz teaches the textile sheet material (fibrous mat) with the same fiber construction and binder amount and composition as the claimed fibrous mat the textile sheet material of Hiemenz would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claims 1-3, 5-11, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) in view of Lumpp and Koegler (EP 0731207 A1, published 11 Sep. 1996, hereinafter Lumpp) and evidence provided by Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi).
Regarding claims 1-3, 5, and 7, Hiemenz teaches a textile-based sheet material comprising a textile sheet impregnated with an impregnating agent containing a binding agent comprising at least 30 wt.% of an acrylate/VeoVa (vinyl ester of a tertiary carboxylic acid) copolymer (with respect to the total quantity of binding agent) (Abstract).  The proportion of the copolymer in the binder is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70- 100 wt.%, based on the total amount of the binder (paragraph 0007).  VeoVa stands for vinyl esters of tertiary carboxylic acids (e.g. so called versatic acids), and copolymers of VeoVa monomers and acrylates are commercially available (paragraph 0008).  In Example 3, Hiemenz teaches an example with a fabric weight of 225 g/m2 and a coating weight of 300 g/m2 (paragraphs 0026-0027); thus, the binder composition is 25 wt.% (300-225)/300 of the total weight of the impregnated mat.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of copolymer in the binder from the overlapping portion of the range taught by Hiemenz because overlapping ranges have been held to be prima facie obviousness.
Hiemenz does not disclose the specific VeoVa monomers used, the ratio of acrylate monomer to VeoVa monomer in her copolymer, and the use of her coated textile in a gypsum board.
Lumpp teaches a binder for textile sheets comprising 50-99 parts by weight (meth)acrylates, 10-50 parts by weight vinyl esters of alpha-branched 5-10 carbon monocarboxylic acids, and 2.1-16 parts by weight of other monomers (Abstract).  Thus, Lumpp teaches the ratio of (meth)acrylate monomer to vinyl ester of alpha-branched monocarboxylic acid monomer is 50:50 to 99:10.  Lumpp teaches the preferred vinyl esters of alpha-branched monocarboxylic acids have 5 to 10 carbon atoms, such as VeoVa 9 and VeoVa 10 (paragraph 0009).  Lumpp teaches the binders are applied by impregnation, and the amount of binder is between 5 – 50 wt.% of the weight of the fibers (paragraph 0025). 
Lumpp teaches his polymer composition may include free-radical initiators (paragraph 0017); therefore, it is the examiner’s position that the monomer compositions taught by Lumpp are self-crosslinkable.
As evidenced by Etmimi, VeoVa 9 and VeoVa 10 are vinyl esters of versatic acid, synthetic saturated monocarboxylic acids of highly branched structure, and VeoVA 9 and VeoVa 10 have 6- and 7-carbon alkyl groups, respectively (page 19, last paragraph and Figure 2.4).
Given that Hiemenz and Lumpp are drawn to acrylate-VeoVa copolymers for binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VeoVa monomers, the amounts of acrylate monomer and VeoVa monomer, and include the free-radical initiators as taught by Lumpp for the copolymer in the binder taught by Hiemenz.  Since Hiemenz and Lumpp are both drawn to acrylate-VeoVa copolymers for binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the VeoVa monomers, the amounts of acrylate monomer and VeoVa monomer, and the inclusion of a free-radical initiator taught by Lumpp for the copolymer in the binder taught by Hiemenz.  Further, Lumpp teaches that his binder is particularly suitable for strengthening textile fabrics, and his binder gives bonded non-wovens high hydrophobicity, low elongation, and high tear strength (paragraph 0026).
Given the amounts of the different monomers taught by Lumpp, the acrylate monomer is 43.1 (50/(50+50+10+4+2)) to 88.1 wt.% (90/(90+10+1+1+0.1)) of the copolymer, and the VeoVa monomer is 8.6 (10/(10+90+10+4+2)) to 49.0 wt.% (50/50+50+1+1+0.1)) of the copolymer. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of acrylate monomer and VeoVa monomer from the overlapping portions of the ranges taught by Lumpp because overlapping ranges have been held to be prima facie obviousness.
Regarding the use of Hiemenz in view of Lumpp’s binder-impregnated textile-based sheet material for a gypsum board, the recitation in the claims that the fibrous mat is “for a gypsum board” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hiemenz in view of Lumpp discloses fibrous mat comprising a non-woven fabric and a binder composition impregnated therein as presently claimed, it is clear that the impregnated fibrous mat of Hiemenz in view of Lumpp would be capable of performing the intended use, i.e. for a gypsum board, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 6 and 35, Hiemenz in view of Lumpp teaches the elements of claim 1, and Hiemenz teaches that fluorocarbons may be added to the surface (paragraph 0015).  A formaldehyde-containing flame retardant is added on one of the examples (paragraph 0023); however, Hiemenz teaches that other flame retardants can be used (paragraph 0012).  Therefore, neither fluorocarbons nor formaldehyde is required in the fibrous mat of Hiemenz in view of Lumpp, and neither are required components in Lumpp’s copolymer (Lumpp, paragraph 0006).  In light of these disclosures, it is the examiner’s position that the impregnated textile sheet of Hiemenz in view of Lumpp would inherently obtain the same Class A+ certification for formaldehyde as the claimed invention.
Regarding claim 8, Hiemenz in view of Lumpp teaches the elements of claim 1, and Hiemenz teaches that impregnating material (that is, the binder) may contain pigments, fillers, and fire-resistant agents (paragraphs 0012 and 0014).
Regarding claim 9, Hiemenz in view of Lumpp teaches the elements of claim 1, and Hiemenz teaches that impregnating material (that is, the binder) may contain pigments, fillers, and fire-resistant agents (paragraphs 0012 and 0014).  Given that fillers are optional in Hiemenz’s formulation, some embodiments of Hiemenz’s formulation are free of fillers, including mineral fillers.
Regarding claim 10, Hiemenz in view of Lumpp teaches the elements of claim 1, and Hiemenz teaches that the fibers are synthetic fibers, including polyester, polyamide, and para-aramid fibers, and mineral fibers, including glass fibers (paragraph 0009).
Regarding claim 11, Hiemenz in view of Lumpp teaches the elements of claim 1, and Hiemenz teaches that the textile material may be nonwovens and may comprise polyester fibers (paragraph 0009).  Given that polyester fibers are optional in Hiemenz’s textile, some embodiments of Hiemenz’s textile are free of polyester fibers.
Regarding claim 36, Hiemenz in view of Lumpp teaches the elements of claim 1, and in Example 2, Hiemenz teaches a fabric weight of 110 g/m2, and a coating weight of 150 g/m2 (paragraphs 0023-0024).  Therefore, the binder is present in an amount of 40 g/m2.
Regarding claim 37, Hiemenz in view of Lumpp teaches the elements of claim 1, 
Hiemenz in view of Lumpp does not disclose the Cobb 2 hour value of her textile sheet material.
It is the examiner’s position that given that Hiemenz in view of Lumpp teaches the textile sheet material (fibrous mat) with the same fiber construction and binder amount and composition as the claimed fibrous mat the textile sheet material of Hiemenz in view of Lumpp  would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Faynot et al. (WO 2013/113459 A1, published 8 Aug. 2013, hereinafter Faynot) in view of Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) and evidence provided by Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi).
Regarding claims 38-39, Faynot teaches a gypsum board with a core having at least one side covered with a non-woven fabric (Abstract).  Faynot teaches that non-woven mat contains a binder (page 7, lines 30-33) and the binder is a mixture of copolymers, including acrylics (page 7, line 35 – page 8, line 3).  Faynot teaches impregnating the web of nonwoven with a binder (page 10, lines 26-34).  Faynot teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (page 32, claim 21) and the impregnation mixture (binder) is 38 g/m2 (page 18, lines 27-29).  Thus, the binder composition is 15 [38/(38+150+70)] to 49 wt.% [38/(38+30+10)] of the total weight of the mat.  Faynot teaches that the binder is a hydrophobic, self cross-linkable binder (page 8, lines 2-3).
Faynot does not disclose the composition of the binder.
Hiemenz teaches a textile-based sheet material comprising a textile sheet impregnated with an impregnating agent containing a binding agent comprising at least 30 wt.% of an acrylate/VeoVa (vinyl ester of a tertiary carboxylic acid) copolymer (with respect to the total quantity of binding agent) (Abstract).  The proportion of the copolymer in the binder is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70- 100 wt.%, based on the total amount of the binder (paragraph 0007).  VeoVa stands for vinyl esters of tertiary carboxylic acids (e.g. so called versatic acids), and copolymers of VeoVa monomers and acrylates are commercially available (paragraph 0008).  
Given that Faynot and Hiemenz are drawn to acrylate-based binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the binder in the amount based on the binder composition weight as the binder for the mats in the gypsum boards taught by Faynot.  Since Faynot and Hiemenz are both drawn to acrylic/acrylate binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the binder composition taught by Hiemenz as the binder for the mats in the gypsum boards taught by Faynot.  Further, Hiemenz teaches that his binder impregnated into textile materials results in materials that are water resistant and have weather stability and do not release any toxic gases in the event of a fire, and the materials can be produced inexpensively (paragraph 0006).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of copolymer in the binder from the overlapping portion of the range taught by Hiemenz because overlapping ranges have been held to be prima facie obviousness.
As evidenced by Etmimi, VeoVa monomers are vinyl esters of alpha branched aliphatic monocarboxylic acids (page 19, last paragraph and Figure 2.4).
Faynot in view of Hiemenz does not disclose the Cobb 2 hour value of his fibrous mat.
It is the examiner’s position that given that Faynot in view of Hiemenz teaches the fibrous mat with the same fiber construction and binder amount and composition as the claimed fibrous mat the fibrous mat of Faynot in view of Hiemenz would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claims 1-3, 5-12, 14-15, 17-23, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Faynot et al. (WO 2013/113459 A1, published 8 Aug. 2013, hereinafter Faynot) in view of Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) in view of Lumpp and Koegler (EP 0731207 A1, published 11 Sep. 1996, hereinafter Lumpp) and evidence provided by Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi).
Regarding claims 1-3, 5, and 7, Faynot teaches a gypsum board with a core having at least one side covered with a non-woven fabric (Abstract).  Faynot teaches that non-woven mat contains a binder (page 7, lines 30-33) and the binder is a mixture of copolymers, including acrylics (page 7, line 35 – page 8, line 3).  Faynot teaches impregnating the web of nonwoven with a binder (page 10, lines 26-34).  Faynot teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (page 32, claim 21) and the impregnation mixture (binder) is 38 g/m2 (page 18, lines 27-29).  Thus, the binder composition is 15 [38/(38+150+70)] to 49 wt.% [38/(38+30+10)] of the total weight of the mat.  Faynot teaches that the binder is a hydrophobic, self cross-linkable binder (page 8, lines 2-3).
Faynot does not disclose the composition of the binder.
Hiemenz teaches a textile-based sheet material comprising a textile sheet impregnated with an impregnating agent containing a binding agent comprising at least 30 wt.% of an acrylate/VeoVa (vinyl ester of a tertiary carboxylic acid) copolymer (with respect to the total quantity of binding agent) (Abstract).  The proportion of the copolymer in the binder is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70- 100 wt.%, based on the total amount of the binder (paragraph 0007).  VeoVa stands for vinyl esters of tertiary carboxylic acids (e.g. so called versatic acids), and copolymers of VeoVa monomers and acrylates are commercially available (paragraph 0008).  
Given that Faynot and Hiemenz are drawn to acrylate-based binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the binder in the amount based on the binder composition weight as taught by Hiemenz as the binder for the mats in the gypsum boards taught by Faynot.  Since Faynot and Hiemenz are both drawn to acrylic/acrylate binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the binder taught by Hiemenz as the binder for the mats in the gypsum boards taught by Faynot.  Further, Hiemenz teaches that his binder impregnated into textile materials results in materials that are water resistant and have weather stability and do not release any toxic gases in the event of a fire, and the materials can be produced inexpensively (paragraph 0006).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of copolymer in the binder from the overlapping portion of the range taught by Hiemenz because overlapping ranges have been held to be prima facie obviousness.
Hiemenz does not disclose the specific VeoVa monomers used nor the ratio of acrylate monomer to VeoVa monomer in her copolymer.
Lumpp teaches a binder for textile sheets comprising 50-99 parts by weight (meth)acrylates, 10-50 parts by weight vinyl esters of alpha-branched 5-10 carbon monocarboxylic acids, and 2.1-16 parts by weight of other monomers (Abstract).  Thus, Lumpp teaches the ratio of (meth)acrylate monomer to vinyl ester of alpha-branched monocarboxylic acid monomer is 50:50 to 99:10.  Lumpp teaches the preferred vinyl esters of alpha-branched monocarboxylic acids have 5 to 10 carbon atoms, such as VeoVa 9 and VeoVa 10 (paragraph 0009).  Lumpp teaches the binders are applied by impregnation, and the amount of binder is between 5 – 50 wt.% of the weight of the fibers (paragraph 0025).
Lumpp teaches his polymer composition may include free-radical initiators (paragraph 0017); therefore, it is the examiner’s position that the monomer compositions taught by Lumpp are self-crosslinkable.
As evidenced by Etmimi, VeoVa 9 and VeoVa 10 are vinyl esters of versatic acid, synthetic saturated monocarboxylic acids of highly branched structure, and VeoVA 9 and VeoVa 10 have 6- and 7-carbon alkyl groups, respectively (page 19, last paragraph and Figure 2.4).
Given that Faynot, Hiemenz, and Lumpp are drawn to acrylate-based binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VeoVa monomers, the amounts of acrylate monomer and VeoVa monomer, and include a free-radical initiator as taught by Lumpp for the copolymer in the binder impregnating the mat taught by Faynot in view of Hiemenz.  Since Faynot, Hiemenz, and Lumpp are drawn to acrylate-based binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the VeoVa monomers, the amounts of acrylate monomer and VeoVa monomer, and including a free-radical initiator as taught by Lumpp for the copolymer in the binder taught by Faynot in view of Hiemenz.  Further, Lumpp teaches that his binder is particularly suitable for strengthening textile fabrics, and his binder gives bonded non-wovens high hydrophobicity, low elongation, and high tear strength (paragraph 0026).
Given the amounts of the different monomers taught by Lumpp, the acrylate monomer is 43.1 (50/(50+50+10+4+2)) to 88.1 wt.% (90/(90+10+1+1+0.1)) of the copolymer, and the VeoVa monomer is 8.6 (10/(10+90+10+4+2)) to 49.0 wt.% (50/50+50+1+1+0.1)) of the copolymer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of acrylate monomer and VeoVa monomer from the overlapping portions of the ranges taught by Lumpp because overlapping ranges have been held to be prima facie obviousness.
Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi) discloses that VeoVa 11 is a vinyl ester of versatic acid, a synthetic saturated monocarboxylic acid of highly branched structure, and VeoVA-11 has an 8-carbon alkyl group (page 19, last paragraph and Figure 2.4).
Regarding claims 6 and 35, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Faynot teaches that urea formaldehyde is one of many binders that may be used in his gypsum board (page 7, line 35 – page 8, line 3), and fluorocarbons or silicone derivatives can be used to provide hydrophobicity to a gypsum board (page 1, lines 21-22).  Therefore, neither fluorocarbons nor formaldehyde is required in the fibrous mat of Faynot, and neither are required components in Hiemenz or Lumpp’s binder formulations.  In light of these disclosures, it is the examiner’s position that the fibrous mat of Faynot in view of Hiemenz and further in view of Lumpp would inherently obtain the same Class A+ certification for formaldehyde as the claimed invention.
Regarding claim 8, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Faynot teaches the inclusion of water-resistant additives (page 9, lines 6-9).
Regarding claim 9, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Faynot teaches the inclusion of water-resistant additives (page 9, lines 6-9) and teaches that the inclusion of a filler is optional (page 18, line 25).
Regarding claim 10, 12, 14, 20, and 21, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Faynot teaches that the inner side of the non-woven fabric is in contact with the core and the outer side is in contact with the air (hence, away from the gypsum core) (page 12, lines 9-14 and line 22).  Faynot teaches the inner ply comprises of cellulose fibers, mineral, and optionally organic fibers (page 18, lines 5-11) and the outer ply comprises 100% cellulose fibers (page 18, lines 15-16).  Faynot teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (page 32, claim 21) and 25 to 60% of the inner ply are cellulose fibers and 25 to 60% of the inner ply are glass fibers and (page 7, lines 22-26).  Thus, cellulose fibers are 55 [(100*10+40*30)/(100*10+40*30+60*30)] to 73 wt.% [(100*70+60*150)/(100*70+60*150+40*150)] of the total fiber composition.  Faynot teaches the diameter of the glass fibers is about 23 [Symbol font/0x6D]m (page 18, lines 10-11).
Regarding claim 11, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 10, and Faynot teaches that 0% of organic (synthetic, e.g. polyester) may be in the inner and outer plies (page 7, lines 22-26).
Regarding claim 15, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 10, and Faynot teaches that the diameter of the glass fibers is about 23 [Symbol font/0x6D]m (page 18, lines 10-11).
Regarding claims 17, 18, and 19, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Faynot teaches the inner side of his non-woven fabric is in contact with the core; this side is embossed; and the surface roughness, Sa, of this inner side is 25 to 60 [Symbol font/0x6D]m (page 12, lines 9-14).  Further, Faynot teaches that the roughness of the roughness, Ra, on the outer side (in contact with air, hence away from gypsum core) of the non-woven fabric is less than 25 [Symbol font/0x6D]m (page 12, lines 22-26).
Regarding claims 22, 23, and 36, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Faynot teaches the overall weight of his mat is between 100 and 200 g/m2 (page 8, lines 24-25); the weights of the inner and outer plies are 30 to 150 g/m2 and 10 to 70 g/m2, respectively (page 32, claim 21); and the weight of the impregnation mixture (binder) is 38 to 56 g/m2, depending on the presence of filler (page 18, lines 27-29).
Regarding claim 37, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1.
Faynot in view of Hiemenz and further in view of Lumpp does not disclose the Cobb 2 hour value of his fibrous mat.
It is the examiner’s position that given that Faynot in view of Hiemenz and further in view of Lumpp teaches the fibrous mat with the same fiber construction and binder amount and composition as the claimed fibrous mat the fibrous mat of Faynot in view of Hiemenz and further in view of Lumpp would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faynot et al. (WO 2013/113459 A1, published 8 Aug. 2013, hereinafter Faynot) in view of Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) in view of Lumpp and Koegler (EP 0731207 A1, published 11 Sep. 1996, hereinafter Lumpp) and further in view of Bledzki and Faruk (“Microcellar injection molded wood fiber-PP composites: Part II – Effect of wood fiber length and content on cell morphology and physico-mechanical properties,” J.Cellular Plastics, Vol. 42, published January 2006, hereinafter Bledzki).
Regarding claim 13, Faynot in view of Hiemenz and further in view of Lumpp teaches the elements of claim 10, and Faynot teaches that the cellulose fibers are obtained from paper, paperboard, or wood (page 7, line 28).
Faynot in view of Hiemenz and further in view of Lumpp does not disclose the amounts of soft and hard wood fibers.
Bledzki teaches that the type of wood used, i.e. soft or hard, affects the mechanical properties (pages 83-85).  Bledzki further teaches that fine soft wood fibers showed the highest specific tensile strength due to their finest microcellular structure (page 85, 1st paragraph).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use hard wood fibers and soft wood fibers in Faynot in view of Hiemenz and further in view of Lumpp, including in amounts as presently claimed, in order to produce non-woven fabric with desired mechanical properties including tensile strength.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq and Butler (US Patent Application 2006/0068186 A1, published 30 Mar. 2006, hereinafter Leclercq) in view of Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) and evidence provided by Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi).
Regarding claims 38-39, Leclercq teaches a gypsum board with a core having at least one side covered with a non-woven and a binder (paragraphs 0010 and 0015).  Leclercq teaches the binder contain acrylics (paragraph 0041).  Leclercq teaches impregnating the web with a binder (paragraph 0046).  Leclercq teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (paragraph 0043) and the binder represent from about 10 to 100 g/m2 (paragraph 0043).  Thus, the binder composition is 20 [10/(10+30+10)] to 31 wt.% [100/(100+150+70)] of the total weight of the mat.  Leclercq teaches the use of a self cross-linkable binder (claim 8).
Leclercq does not disclose the composition of the binder.
Hiemenz teaches a textile-based sheet material comprising a textile sheet impregnated with an impregnating agent containing a binding agent comprising at least 30 wt.% of an acrylate/VeoVa (vinyl ester of a tertiary carboxylic acid) copolymer (with respect to the total quantity of binding agent) (Abstract).  The proportion of the copolymer in the binder is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70- 100 wt.%, based on the total amount of the binder (paragraph 0007).  VeoVa stands for vinyl esters of tertiary carboxylic acids (e.g. so called versatic acids), and copolymers of VeoVa monomers and acrylates are commercially available (paragraph 0008).  
Given that Leclercq and Hiemenz are drawn to acrylate-based binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the binder in the amount based on the binder composition weight as taught by Hiemenz as the binder for the mats in the gypsum boards taught by Leclercq.  Since Leclercq and Hiemenz are both drawn to acrylic/acrylate binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the binder taught by Hiemenz as the binder for the mats in the gypsum boards taught by Leclercq.  Further, Hiemenz teaches that his binder impregnated into textile materials results in materials that are water resistant and have weather stability and do not release any toxic gases in the event of a fire, and the materials can be produced inexpensively (paragraph 0006).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of copolymer in the binder from the overlapping portion of the range taught by Hiemenz because overlapping ranges have been held to be prima facie obviousness.
As evidenced by Etmimi, VeoVa monomers are vinyl esters of alpha branched aliphatic monocarboxylic acids (page 19, last paragraph and Figure 2.4).
Leclercq in view of Hiemenz does not disclose the Cobb 2 hour value of his fibrous mat.
It is the examiner’s position that given that Leclercq in view of Hiemenz teaches the fibrous mat with the same fiber construction and binder amount and composition as the claimed fibrous mat the fibrous mat of Leclercq in view of Hiemenz would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claims 1-3, 5-12, 14-16, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq and Butler (US Patent Application 2006/0068186 A1, published 30 Mar. 2006, hereinafter Leclercq) in view of Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) in view of Lumpp and Koegler (EP 0731207 A1, published 11 Sep. 1996, hereinafter Lumpp) and evidence provided by Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi).
Regarding claims 1-3, 5, and 7, Leclercq teaches a gypsum board with a core having at least one side covered with a non-woven and a binder (paragraphs 0010 and 0015).  Leclercq teaches the binder contain acrylics (paragraph 0041).  Leclercq teaches impregnating the web with a binder (paragraph 0046).  Leclercq teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (paragraph 0043) and the binder represent from about 10 to 100 g/m2 (paragraph 0043).  Thus, the binder composition is 20 [10/(10+30+10)] to 31 wt.% [100/(100+150+70)] of the total weight of the mat.  Leclercq teaches the use of a self cross-linkable binder (claim 8).
Leclercq does not disclose the composition of the binder.
Hiemenz teaches a textile-based sheet material comprising a textile sheet impregnated with an impregnating agent containing a binding agent comprising at least 30 wt.% of an acrylate/VeoVa (vinyl ester of a tertiary carboxylic acid) copolymer (with respect to the total quantity of binding agent) (Abstract).  The proportion of the copolymer in the binder is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70- 100 wt.%, based on the total amount of the binder (paragraph 0007).  VeoVa stands for vinyl esters of tertiary carboxylic acids (e.g. so called versatic acids), and copolymers of VeoVa monomers and acrylates are commercially available (paragraph 0008).  
Given that Leclercq and Hiemenz are drawn to acrylate-based binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the binder in the amount based on the binder composition weight as taught by Hiemenz as the binder for the mats in the gypsum boards taught by Leclercq.  Since Leclercq and Hiemenz are both drawn to acrylic/acrylate binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the binder taught by Hiemenz as the binder for the mats in the gypsum boards taught by Leclercq.  Further, Hiemenz teaches that his binder impregnated into textile materials results in materials that are water resistant and have weather stability and do not release any toxic gases in the event of a fire, and the materials can be produced inexpensively (paragraph 0006).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount of copolymer in the binder from the overlapping portion of the range taught by Hiemenz because overlapping ranges have been held to be prima facie obviousness.
Hiemenz does not disclose the specific VeoVa monomers used nor the ratio of acrylate monomer to VeoVa monomer in her copolymer.
Lumpp teaches a binder for textile sheets comprising 50-99 parts by weight (meth)acrylates, 10-50 parts by weight vinyl esters of alpha-branched 5-10 carbon monocarboxylic acids, and 2.1-16 parts by weight of other monomers (Abstract).  Thus, Lumpp teaches the ratio of (meth)acrylate monomer to vinyl ester of alpha-branched monocarboxylic acid monomer is 50:50 to 99:10.  Lumpp teaches the preferred vinyl esters of alpha-branched monocarboxylic acids have 5 to 10 carbon atoms, such as VeoVa 9 and VeoVa 10 (paragraph 0009).  Lumpp teaches the binders are applied by impregnation, and the amount of binder is between 5 – 50 wt.% of the weight of the fibers (paragraph 0025).
Lumpp teaches his polymer composition may include free-radical initiators (paragraph 0017); therefore, it is the examiner’s position that the monomer compositions taught by Lumpp are self-crosslinkable.
As evidenced by Etmimi, VeoVa 9 and VeoVa 10 are vinyl esters of versatic acid, synthetic saturated monocarboxylic acids of highly branched structure, and VeoVA 9 and VeoVa 10 have 6- and 7-carbon alkyl groups, respectively (page 19, last paragraph and Figure 2.4).
Given that Leclercq, Hiemenz, and Lumpp are drawn to acrylate-based binders for impregnating textile fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VeoVa monomers, the amounts of acrylate monomer and VeoVa monomer, and include a free-radical initiator as taught by Lumpp for the copolymer in the binder impregnating the mat taught by Leclercq in view of Hiemenz.  Since Leclercq, Hiemenz, and Lumpp are drawn to acrylate-based binders for impregnating textile fabrics, one of ordinary skill in the art would have a reasonable expectation of success in using the VeoVa monomers, the amounts of acrylate monomer and VeoVa monomer, and including a free-radical initiator as taught by Lumpp for the copolymer in the binder taught by Leclercq in view of Hiemenz.  Further, Lumpp teaches that his binder is particularly suitable for strengthening textile fabrics, and his binder gives bonded non-wovens high hydrophobicity, low elongation, and high tear strength (paragraph 0026).
Given the amounts of the different monomers taught by Lumpp, the acrylate monomer is 43.1 (50/(50+50+10+4+2)) to 88.1 wt.% (90/(90+10+1+1+0.1)) of the copolymer, and the VeoVa monomer is 8.6 (10/(10+90+10+4+2)) to 49.0 wt.% (50/50+50+1+1+0.1)) of the copolymer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of acrylate monomer and VeoVa monomer from the overlapping portions of the ranges taught by Lumpp because overlapping ranges have been held to be prima facie obviousness.
Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi) discloses that VeoVa 11 is a vinyl ester of versatic acid, a synthetic saturated monocarboxylic acid of highly branched structure, and VeoVA-11 has an 8-carbon alkyl group (page 19, last paragraph and Figure 2.4).
Regarding claims 6 and 35, Leclercq in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Leclercq teaches that fluorocarbon repellant is a water-resistant or repellant agent, but any type of water-resistant additives can be used (paragraph 0042).  Leclercq teaches that binders incorporating formaldehyde can be used, but any binder typically used in the mat industry can be used (paragraph 041).  Therefore, neither fluorocarbons nor formaldehyde are required in the fibrous mat taught by Leclercq, and neither are required components in Hiemenz’s or Lumpp’s binder formulations.  In light of this, it is the examiner’s position that the fibrous mat of Leclercq in view of Hiemenz and further in view of Lumpp would inherently obtain the same Class A+ certification for formaldehyde as the claimed invention.
Regarding claim 8, Leclercq in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Leclercq teaches the inclusion of mineral filler particles in the non-woven mat-facer (paragraph 0031).
Regarding claim 9, Leclercq in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Leclercq teaches the inclusion of a mineral filler is optional, that is, in one embodiment a mineral filler is present (paragraph 0031) and the mat-facer may contain a fungicide/biocide (paragraph 0046).
Regarding claim 10, 12, 14, 15, and 16, Leclercq in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1, and Leclercq teaches the inner ply contains 25-60 wt.% of cellulose fibers, 25-60 wt.% of mineral fibers, and 0 to 30% organic (synthetic) fibers (paragraph 0034) and the outer ply comprises essentially cellulose fibers, 100% (paragraph 0031).  Leclercq teaches the use of glass (mineral) fibers with diameters of 15 [Symbol font/0x6D]m or lower or 23 [Symbol font/0x6D]m or higher (paragraph 0036).  For the embodiment with 0% organic (synthetic) fibers, and given that Leclercq teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (paragraph 0043), the mat contains only glass (mineral) and cellulose (organic) fibers; and the amount of cellulose (organic) fibers is about 55 [(100*10+40*30)/(100*10+40*30+60*30)] to 73% [(100*70+60*150)/(100*70+60*150+40*150)].
Regarding claim 11, Leclercq in view of Hiemenz and further in view of Lumpp teach the elements of claim 10, and Leclercq teaches the outer ply comprises essentially cellulose fibers, 100% (paragraph 0031) and the inner ply may contain 0% organic (synthetic, e.g. polyester) fibers (paragraph 0034).
Regarding claim 36, Leclercq in view of Hiemenz and further in view of Lumpp teach the elements of claim 1, and Leclercq teaches the binder composition is present in the amount of 10 to 100 g/m2 (paragraph 0043).
Regarding claim 37, Leclercq in view of Hiemenz and further in view of Lumpp teaches the elements of claim 1.
Leclercq in view of Hiemenz and further in view of Lumpp does not disclose the Cobb 2 hour value of his fibrous mat.
It is the examiner’s position that given that Leclercq in view of Hiemenz and further in view of Lumpp teaches the fibrous mat with the same fiber construction and binder amount and composition as the claimed fibrous mat the fibrous mat of Leclercq in view of Hiemenz and further in view of Lumpp would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leclercq and Butler (US 2006/0068186, published 30 Mar. 2006, hereinafter Leclercq) in view of Hiemenz et al. (EP 1413668 A1, published 28 Apr. 2004, hereinafter Hiemenz) in view of Lumpp and Koegler (EP 0731207 A1, published 11 Sep. 1996, hereinafter Lumpp) and further in view of Bledzki and Faruk (“Microcellar injection molded wood fiber-PP composites: Part II – Effect of wood fiber length and content on cell morphology and physico-mechanical properties,” J.Cellular Plastics, Vol. 42, published January 2006, hereinafter Bledzki).
Regarding claim 13, Leclercq in view of Hiemenz and further in view of Lumpp teaches the elements of claim 10, and Leclercq teaches that the cellulose fibers are obtained from recycled kraft papers or from wood.
Leclercq in view of Hiemenz and further in view of Lumpp does not disclose the amounts of soft and hard wood fibers.
Bledzki teaches that the type of wood used, i.e. soft or hard, affects the mechanical properties (pages 83-85).  Bledzki further teaches that fine soft wood fibers showed the highest specific tensile strength due to their finest microcellular structure (page 85, 1st paragraph).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use hard wood fibers and soft wood fibers in Leclercq in view of Hiemenz and further in view of Lumpp, including in amounts as presently claimed, in order to produce non-woven fabric with desired mechanical properties including tensile strength.

Response to Arguments
Applicant’s arguments filed 07 Jun. 2022 have been fully considered.  Applicant’s amendment overcame the prior art of Boisvert.  An updated prior art search identified Hiemenz and Lumpp as being relevant prior art regarding the composition of the claimed binder, and the rejections presented above have been revised to incorporate these references.
Applicant amended claims 1, 5, 15, 26, 28, and 30, cancelled claims 27 and 31, and added claims 38-39.
Applicant argues that the cited prior art does not disclose a fibrous mat impregnated with a binder composition that includes the structures, features, and functionalities of the presently claimed invention. 
However, as presented above, all claim limitations are taught by the cited prior art.  Applicant does not cite any specific elements not disclosed in the prior art, other than the amount of copolymer in the binder, which is taught by Hiemenz.
Applicant argues that Boisvert does not teach that the copolymer is 50-100 wt.% of the binder composition. 
However, as presented above, Hiemenz teaches the copolymer is at least 30 wt.%, preferably at least 50 wt.%, more preferably 70-100 wt.%, of the total amount of the binder (Hiemenz, paragraph 0007).
Applicant argues that hindsight based on applicant’s disclosure has been improperly used in the citing of prior art teaching the claimed features of the claimed invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As presented above, Faynot and Leclercq teach the elements of the gypsum board containing fiber mats that are impregnated with acrylic-based binders, Hiemenz teaches acrylic-VeoVa copolymer binders for impregnating textile materials, and Lumpp teaches specific compositions of acrylic-VeoVa copolymer binders for impregnating textile materials. 
Applicant argues that the applied prior art does not teach a fibrous mat for a gypsum board having the structures and features as recited in new claims 38 and 39.
However, as presented above, Hiemenz in view of Faynot, Faynot in view of Hiemenz, and Leclercq in view of Hiemenz teaches all the elements of claims 38 and 39. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koehler et al. (DE 19751553 A1, published 29 Jul. 1999) teaches a nonwoven impregnated with 20% by weight of copolymer dispersion; the copolymer includes vinyl ester/ acrylic acid ester copolymer with 30-90% vinyl esters of alpha-branched monocarboxylic acids having 5 to 11 carbon atoms, for example VeoVa9, VeoVa10, and VeoVa11. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787